Citation Nr: 1754826	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-13 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating for service-connected bilateral glaucoma, currently evaluated as 10 percent disabling effective January 16, 2008. 

2.  Entitlement to an increased rating for tendonitis of the right ankle with osteoarthritis (right ankle disability), currently evaluated as 10 percent disabling. 

3.  Entitlement to service connection for bilateral degenerative arthritis of the first metatarsophalangeal joint (originally claimed as right foot disability), to include as secondary to service-connected right ankle disability and service-connected right knee disability.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse 


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980 and from June 1981 to November 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2013 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2017, the Veteran testified before the undersigned Veterans Law Judge regarding the initial rating claim for bilateral glaucoma.  A transcript of this hearing is associated with the claims file.  The Veteran did not request a Board hearing for his increased rating claim for right ankle disability and service connection claim for bilateral degenerative arthritis of the first metatarsophalangeal joint.  Accordingly, the Board can proceed with the adjudication of the claims.      

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination for his right ankle disability in June 2014.  In December 2015 and February 2017 statements, the Veteran provided an indication that his right ankle disability has worsened.   See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Moreover, the June 2014 VA examination report did not discuss the Veteran's reported flare-ups in terms of limitation of motion, nor was an explanation provided as to why an estimation of the motion lost during flare-ups could not be provided.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  Accordingly, a new VA examination is required.  

In regards to the service connection claim for foot disability, the Veteran has been diagnosed with bilateral degenerative arthritis of the first metatarsophalangeal joint.  See July 2014 VA examination report.  He contends that this bilateral disability is caused or aggravated by his service-connected right ankle and/or right knee disabilities.  The July 2014 VA examination report did not provide an adequate opinion regarding whether the Veteran's bilateral disability was caused by his service-connected right ankle or right knee disability.  Additionally, the examination report did not address whether the disability was aggravated by his right ankle or right knee.  An addendum report is required in order to obtain an opinion regarding the nature, onset, and etiology of the bilateral foot disability.  The examiner is asked to address the December 1995 service treatment record which appears to note that the Veteran had a slight limp with the right foot.  

During the May 2017 Board hearing, the Veteran stated that his service-connected bilateral eye disability had worsened since the February 2013 VA examination.  The Veteran submitted a disability benefits questionnaire (DBQ) dated May 2017 which was completed by his private doctor.  However, this examination report does not provide sufficient information to ascertain the current level of severity of the Veteran's eye disability.  Specifically, the pertinent rating criteria for evaluating eye disabilities were amended effective December 10, 2008.  As the effective date for this initial rating claim is January 16, 2008, the pre-December 2008 regulations apply.  The pre-December 2008 regulations for simple, primary or noncongestive glaucoma provide a rating for either impairment of visual acuity or field loss.  38 C.F.R. § 4.84a, diagnostic code 6013 (2007).  The May 2017 medical report provided by the Veteran reveals that a visual field test was not performed.  

Moreover, a review of the VA treatment records provide an indication that a Goldmann test was conducted during eye evaluations.  Upon remand, the AOJ should attempt to associate any Goldmann charts associated with the Veteran's treatment.  

The Veteran should also be provided an additional opportunity to submit or identify any pertinent private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file records of VA treatment dated since September 2016.  

Attempt to associate with the claims file any Goldmann charts related to the Veteran's eye treatment.  Any negative reply should be associated with the claims file.    

2.  Afford the Veteran an additional opportunity to submit or identify outstanding pertinent private treatment records, to include any additional treatment from Robins Eye Care, LLC.  The identified records should be sought.    

3.  Schedule the Veteran for an examination to determine the severity of his current bilateral eye disability.  The examination must encompass visual acuity and field vision testing, and must address all eye symptoms attributed to his service-connected eye conditions.  A Goldmann Perimeter Chart must be obtained and associated with the examination report.  The examiner is asked to provide numeric interpretations of the charts of Goldmann visual field tests attached to the examination report.    

4.  Then schedule the Veteran for a VA examination to determine the current severity of his right ankle disability and to obtain an opinion regarding the nature, onset, and etiology of the bilateral degenerative arthritis of the first metatarsophalangeal joint.

a) In regards to the right ankle, full range of motion testing must be performed where possible.  

The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  

The right ankle should be tested in active motion, passive motion, weight-bearing and non weight-bearing.  

If the examiner is unable to conduct the required testing, concludes that the required testing is not necessary in this case, he or she should explain why that is so.  
  
The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences and the extent of functional impairment he experiences during a flare-up.  The examiner should provide an opinion estimating any additional degree of limited motion caused by functional loss during a flare-up.  If the examiner cannot estimate the degree of additional range of motion loss during flare-ups, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

b) The examiner is also asked to opine as to whether it is at least as likely as not that his diagnosed bilateral degenerative arthritis of the first metatarsophalangeal joint had its onset in service, manifested within one year of service, or is otherwise related to service.  The examiner should discuss the December 1995 service treatment record which appears to note that the Veteran had a limp with the right foot.  

The examiner is also asked to opine as to whether it is at least as likely as not that his diagnosed bilateral degenerative arthritis of the first metatarsophalangeal joint is caused or aggravated by his service-connected right knee disability and/or right ankle disability.  

5.  Then readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




